AMYRIS, INC. 5885 Hollis Street Emeryville, California 94608 (510) 786-6946 June 3, 2015 Securities and Exchange Commission Mail Stop 3030 treet, N.E. Washington, D.C. 20549 Attention: Jay Ingram Division of Corporation Finance Re: Amyris, Inc. Form S-3 filed May 21, 2015 File No. 333-204378 Via EDGAR - Acceleration Request Requested Date: June 5, 2015 Requested Time: 4:30 p.m. EST Ladies and Gentlemen: Amyris, Inc. (the "Registrant”) hereby requests that the Securities and Exchange Commission (the "Commission") take appropriate action to make the above-captioned Registration Statement on Form S-3 effective at the "Requested Date" and "Requested Time" set forth above or as soon thereafter as practicable. The Registrant hereby acknowledges that: • should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; • the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and • the Registrant may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We request that we be notified of such effectiveness by a telephone call to Mr. Winnike at (650) 335-7657, or in his absence Mr. Rashid at (650) 335-7822. Sincerely, AMYRIS, INC. By: /s/ Nicholas Khadder Name: Nicholas Khadder Title: SVP & General Counsel cc: Frank Pigott, Division of Corporation Finance - Securities and Exchange Commission Dan Winnike, Fenwick & West LLP Faisal Rashid, Fenwick & West LLP
